By the Court,
Blackman, J.
The petition upon which the Court is called to act, shows that the defendant has had an allowance of fifty-five dollars. Before an order for additional means could properly be made, the petitioner should show a proper expenditure of the previous allowance, and the purpose and sums for which further allowance is necessary to be made. This, the petition does not show.
The Court cannot, under Ch. Rule 99, upon the facts stated in this petition, order the complainant to testify orally, in open Court, as to his intercourse with the defendant.
The application must be denied.